DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1 and 3-5, as amended, are currently pending and have been considered below. Claim 4, as originally filed, is currently pending and have been considered below. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/15/2021 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed March 3rd, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-5 remain pending.
The 112(a) rejection has been withdrawn.
The 112(b) rejection has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (US 2002/0056181; hereinafter Sakakibara).
Regarding Claim 1:
Sakakibara discloses a control device of a robot that performs insertion or a press-fitting operation (Sakakibara, Para. [0009], Figs. 1-3, Sakakibara discloses a robot, including a controller, which performs fitting operations), comprising: 
a measuring part, measuring an elapsed time from a time point of starting a correcting operation in a case where a position of the workpiece in a X direction and in an Y direction does not come to the press-fitting position corresponding to a hole part or a pushing force detected by a force sensor of the robot reaches a preset determination value (Sakakibara, Para. [0052], [0058], [0064], Fig. 7, Sakakibara discloses the CPU comprises a timer (measuring part) which measures the a deviation of force from a predetermined allowable range and determines if the operation has exceeded the time limit (not ended normally); 
5correcting operation in a case where the insertion or the press-fitting operation does not end normally (Sakakibara, Para. [0052], [0058], Fig. 7, Sakakibara discloses the CPU comprises a timer (measuring part) which measures the amount of time in which the robot operation has taken to complete the operation and determines if the operation has exceeded the time limit (not ended normally); 
a calculating part, calculating a total remaining time of the correcting operation by subtracting the elapsed time from a start to an end of the correcting operation from a preset total allowed time of the correcting operation (Sakakibara, Para. [0052], [0058], Fig. 7, Sakakibara discloses the CPU measures the amount of time taken by the robot to complete the operation, and determines if the time limit has been exceeded (remaining time));  
a comparing part, comparing the remaining time with a required operation time which is the elapsed time from the start to the end of the correcting operation (Sakakibara, Para. [0052], [0058-0059], Fig. 7, Sakakibara discloses the CPU measures the amount of time taken by the robot to complete the operation, and determines if the time limit has been exceeded by comparing the time limit for the operation and the time taken by the robot to complete the operation); and 
a control part, interrupting the correcting operation before the allowed time elapses in a case where the remaining time is less than the required operation time (Sakakibara, Para. [0044], Figs. 5 and 7, Sakakibara discloses the operation (operation which does not end normally) is stopped when the operation is not completed after a set time period is elapsed by the measuring time (remaining time is less than the required operation time)).  
Regarding Claim 2:
Sakakibara discloses the control device of the robot according to claim 1.
Sakakibara further discloses comprising a force sensor, wherein the start and the end of the correcting operation are determined based on a value detected by the force sensor (Sakakibara, Para. [0021], [0051-0052], Sakakibara discloses a force sensor located at the end of a wrist of the robot arm, and when the force sensor detects force from contact by a receiving part (workpiece) the timer is started by the CPU, with the force sensor determining the movement of the robot arm, thus determining when the end of the operation occurs).  
Regarding Claim 5:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Sato et al. (US 2011/0225787; hereinafter Sato).
Regarding Claim 3:
	Sakakibara discloses the control device of the robot according to claim 1.
	Sakakibara does not explicitly disclose wherein the correcting operation comprises a searching operation of searching for an insertion position or a press-fitting position, and a biting canceling operation of canceling biting of a workpiece during insertion or press-fitting.
	Sato, in the same field of endeavor of robotics, discloses wherein the correcting operation comprises a searching operation of searching for an insertion position or a press-fitting position, and a biting canceling operation of canceling biting of a workpiece during insertion or press-fitting by swinging the workpiece in at least one of X, Y, and Z directions (Sato, Para. [0047-0048], [0054] Figs. 5 and 8, Sato discloses when an error is determined during a fitting operation, a search operation (X or Y components are changed one by one) is begun to determine the correct orientation to complete the fitting operation, once this orientation is found the search operation ceases).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control devices as disclosed by Sakakibara to include a search operation comprising of cancelling a biting operation as disclosed by Sato in order to avoid damaging the workpiece during the fitting operation, (Sato, Para. [0013]).
Regarding Claim 4:
Sakakibara discloses the control device of the robot according to claim 2.
Sakakibara does not explicitly disclose wherein the correcting operation comprises a searching operation of searching for an insertion position or a press-fitting position, and a biting canceling operation of canceling biting of a workpiece workpiece during insertion or press-fitting.
Sato, in the same field of endeavor of robotics, discloses wherein the correcting operation comprises a searching operation of searching for an insertion position or a press-fitting position, and a biting canceling operation of canceling biting of a workpiece during insertion or press-fitting by swinging the workpiece in at least one of X, Y, and Z directions (Sato, Para. [0047-0048], [0054], Figs. 5 and 8, Sato discloses when an error is determined during a fitting operation, a search operation (X or Y components are changed one by one) is begun to determine the correct orientation to complete the fitting operation, once this orientation is found the search operation ceases).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control devices as disclosed by Sakakibara to include a search operation comprising of cancelling a biting operation as disclosed by Sato in order to avoid damaging the workpiece during the fitting operation, (Sato, Para. [0013]).
Response to Arguments
Applicant's arguments filed March 3rd, 2021 have been fully considered but they are not persuasive. 
In regards to independent claims 1 and 5, the applicant’s representative argues Sakakibara does not disclose starting a timer at a time point at the starting of a correcting operation. However, the examiner directs the applicant to paragraph 56 which discloses starting a timer at the beginning of the drawing operation (correcting operation). Therefore the argued limitation is disclosed.
In regards to independent claims 1 and 5, the applicant’s representative argues Sakakibara does not disclose “calculating a total remaining time of the correcting operation by subtracting the elapsed time from a start to an end of the correcting operation from a preset total allowed time of the correcting operation”. The examiner directs the applicant to paragraph 58 which discloses the CPU judges whether the timer for the drawing operation has reached a drawing time limit, which is a preset total allowed time of the correcting operation. Therefore the argued limitation is disclosed.
In regards to independent claims 1 and 5, the applicant’s representative argues Sakakibara does not disclose “interrupting the correcting operation before the allowed time elapses in a case where the remaining time is less than the required operation time”. The examiner directs applicant to paragraph .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664